


109 HR 6232 IH: Practicality in Education

U.S. House of Representatives
2006-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6232
		IN THE HOUSE OF REPRESENTATIVES
		
			September 28, 2006
			Mr. Moran of Kansas
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to improve the method of determining adequate yearly progress, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Practicality in Education
			 Act.
		2.Results of
			 limited English proficient students, when tested not in their native language,
			 are not required to be included in measuring achievement and adequate yearly
			 progressSection 1111(b)(3)(C)
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(3)(C))
			 is amended—
			(1)in clause (ix), in
			 subclause (III), by striking the inclusion of limited English proficient
			 students and inserting the inclusion, subject to clause (xvi),
			 of limited English proficient students;
			(2)in clause (xiv),
			 by striking and at the end;
			(3)in clause (xv), by
			 striking the period at the end and inserting ; and; and
			(4)by adding at the
			 end the following:
				
					(xvi)notwithstanding
				subclause (III) of clause (ix), the results for limited English proficient
				students are not required, for the first two school years in the United States,
				to be included in measuring achievement under the assessments or in measuring
				adequate yearly progress, when such students are assessed in reading or
				mathematics in a language other than the native
				language.
					.
			3.Employment of
			 growth model to determine adequate yearly progress, measuring the achievement
			 of the same students and subgroups from year to yearSection 1111(b)(2)(C) of such Act (20 U.S.C.
			 6311(b)(2)(C)) is amended—
			(1)in clause (vi) by
			 striking and at the end;
			(2)in clause (vii) by
			 striking the period at the end and inserting ; and; and
			(3)by adding at the
			 end the following:
				
					(viii)employs a growth model, measuring the
				achievement of the same students and subgroups from year to
				year.
					.
			4.Students with
			 disabilities to be tested at the grade level recommended by their
			 individualized education programSection 1111(b)(3)(C)(ix)(II) of such Act
			 (20 U.S.C. 6311(b)(3)(C)(ix)(II)) is amended by inserting before the semicolon
			 the following: , except that 4 percent of such students who take
			 modified assessments shall be counted toward proficiency.
		5.School identified
			 as failing has one year to improve before students must be given option to
			 transferSection
			 1116(b)(1)(E)(i) of such Act (20 U.S.C. 6311(b)(1)(E)(i)) is amended by
			 striking the first day of the school year following such
			 identification and inserting the first day of the second school
			 year following such identification (unless, before such day, the school is no
			 longer identified for school improvement).
		6.Students who are
			 in more than one group count only onceSection 1111(b)(2) of such Act (20 U.S.C.
			 (b)(2)) is further amended by adding at the end the following:
			
				(L)Students who are
				in more than one groupFor
				the purpose of determining adequate yearly progress, a student who belongs to
				more than one of the groups described in subparagraph (C)(v) shall be counted
				toward one such group
				only.
				.
		7.Alternative
			 qualification requirements for special education teachers and rural
			 teachersSection
			 9101(23)(B)(ii)(I) of such Act (20 U.S.C. 7801(23)(B)(ii)(I)) is amended by
			 inserting before the semicolon the following: (except that, at the
			 discretion of the State, a special education teacher or a teacher in a rural
			 school may satisfy the requirements of this subclause by passing such a
			 rigorous State academic subject test in any 1 subject in which the teacher
			 teaches if, with respect to each other academic subject in which the teacher
			 teaches, the teacher works in close consultation, either in-person or through
			 high-quality distance education or consultation, with another teacher who is
			 highly qualified in such other academic subject).
		
